Citation Nr: 9908375	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956 
and from March 1957 to July 1963.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

The veteran's claim was remanded by the Board for further 
development in February 1997.  The requested development has 
been completed, and the case has been returned to the Board 
for further appellate action.
 

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Chronic obstructive pulmonary disease was not present in 
service and is not shown to be etiologically related to 
service or to a service-connected disability.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for chronic obstructive 
pulmonary disease.  He reported that he worked as a 
pipefitter aboard ship resulting in daily exposure to high 
levels of asbestos during his first period of service.  He 
also reported that during his second period of service he 
repaired airplanes and his job involved bonded fiberglass 
repairs, resulting in constant inhalation of fumes, dust and 
particles.  He claims that the inservice exposure to 
asbestos, fumes, dust, and particles resulted in his 
developing his chronic obstructive pulmonary disease.  He 
also claims that his chronic obstructive pulmonary disease 
was caused by his service-connected asbestosis.  The Board 
has found the veteran's claim to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In addition, the Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

The veteran's service medical records are negative for any 
complaint, abnormal finding or diagnosis pertaining to the 
lungs.  Chest x-rays performed during service, including on 
examination for discharge from service in June 1963, were 
negative.  

Private medical records dated in December 1978 reveal that 
the veteran underwent a bronchoscopy.  The procedure revealed 
no evidence of endobronchial mass lesion.  The preoperative 
diagnosis was slowly resolving left upper lobe pneumonia.  
The final diagnosis was bronchitis.  The veteran was noted to 
have a history of heavy smoking.

On VA examination in September 1988 the veteran's chest was 
clear to percussion and auscultation.

VA chest x-rays and computed tomography (CT) scans from 
November 1988 to November 1991 revealed a left mid lung field 
nodular density most likely representative of calcified 
granuloma.  Fibrotic changes in the perihilar region were 
noted on VA chest x-ray in June 1992.

The veteran was hospitalized at a VA facility in August 1990 
with lobar pneumonia.  He was noted to have a history of 
recurrent pneumonia.  He had a 70 pack year history of 
cigarette smoking, but he had not smoked for five years.  
Chest x-rays revealed a nodule in the mid lung field, 
unchanged compared to May 1989.  

On VA examination in October 1993 the veteran reported that 
he began having problems with shortness of breath after 
service.  He stated that in 1973 he was admitted to a VA 
hospital for treatment of pneumonia and that at that time 
"asbestos" was diagnosed.  The veteran complained of 
shortness of breath on exertion and occasional nonproductive 
coughing.  On examination, the veteran's lungs were clear on 
both sides, without wheezing.  Chest x-rays showed chronic 
obstructive pulmonary disease and a 1.5 cm coin lesion at the 
left lung field.  The diagnosis was asbestosis by history.  

In January 1994 the veteran was again examined by a VA 
physician.  The VA examiner noted that physical examination 
of the veteran's lungs was entirely normal.  Pulmonary 
function studies (PFT's) showed a moderate obstructive 
ventilatory defect, with normal lung volumes and diffusion 
capacity.  Chest x-rays and CT scan showed fibrotic changes 
in the lower lung fields and pleural thickening, consistent 
with asbestos exposure.  However, the PFT's were not 
consistent with the sort of changes that asbestos was most 
likely to provoke.  The results were most consistent with 
smoking related abnormality.  The examiner opined that the 
veteran's pulmonary symptoms were most likely related to his 
smoking rather than his asbestos exposure.  He further stated 
that the veteran ran a high risk of developing asbestos 
related pulmonary disability or lung cancer in the future.

The veteran submitted an April 1995 statement from James G. 
Milliken, M.D.  Dr. Milliken found the veteran to have 
crackles at the bases on examination of the lungs.  He noted 
that the veteran's chest x-rays revealed evidence of basilar 
fibrosis and a nodule in the left upper lung field.  A 
pulmonary exercise study revealed his exercise capacity to be 
58 percent of predicted, and that was secondary to a 
decreased breathing reserve.  He noted that a screening 
spirometry revealed severe obstructive lung disease.  Dr. 
Milliken felt that the veteran's pulmonary disease was most 
likely secondary to his previous asbestos exposure.  

The veteran appeared before a hearing officer in October 
1995.  He testified that he first had trouble breathing in 
1971.  The veteran reported that he became winded very 
easily.  He testified that he quit smoking 10 years earlier 
and that his lung condition had not improved.

The veteran submitted a June 1996 letter from Dr. Milliken.  
Dr. Milliken stated that pulmonary evaluation of the veteran 
revealed severe obstructive lung disease.  He noted that a 
pulmonary exercise study done in April 1995 demonstrated 
moderately decreased work capacity secondary to a respiratory 
limitation.  Physical examination revealed slightly decreased 
breath sounds associated with a few basilar crackles.  Chest 
x-rays from April 1996 revealed a nodule in the left mid lung 
field, prominent hilar pulmonary arteries and an increase in 
the bronchovascular markings at the bases associated with 
mild basilar fibrosis, as well as discoid atelectasis at the 
bases.  Dr. Milliken stated that though the veteran had a 
history of smoking, he also had a significant history of 
asbestos exposure and it was certainly possible that some of 
his radiographic findings, along with his clinical findings 
of dyspnea with exertion, might be related to his previous 
asbestos exposure.

VA PFT's performed in November 1996 revealed moderately 
severe obstructive ventilatory defect.

The veteran was examined by a board of two VA physicians in 
September 1997.  The veteran reported a history of shortness 
of breath for about 10 years, and dyspnea on exertion with 
walking less than one block.  He reported chronic cough with 
occasional clear sputum.  Objectively, the veteran was on 
oxygen.  Pulse oxymetry was 94 percent on room air sitting, 
and 90 percent on walking 100 feet.  The lungs were 
moderately hyperinflated and there were decreased breath 
sounds throughout.  PFT's showed moderate obstructive 
impairment and decrease in diffusion, consistent with 
emphysema.  There was no significant improvement in FEV1, 
post bronchodilator.  Chest x-rays showed bilateral pleural 
plaques, linear shadows in both lower zones, and a calcified 
granuloma in the left upper zone.  There seemed to be no 
change when compared to x-ray reports from 1994.  The 
diagnoses included chronic obstructive pulmonary disease of 
moderate severity, and mild desaturation on walking.  The VA 
examiners noted that they had conducted a history and 
physical of the veteran, as well as reviewed the files and 
his available medical records.  The examiners stated that the 
veteran's PFT's, with history and physical, were consistent 
with moderate chronic obstructive pulmonary disease.  The 
chest x-rays showed pleural plaques, which were consistent 
with asbestos exposure.  They noted that the lung parenchymal 
disease associated with asbestos exposure, namely asbestosis, 
usually caused a restrictive abnormality on PFT's, and 
interstitial reticular nodular pattern on chest x-ray.  The 
examiners stated that the veteran's PFT's did not show 
restrictive pattern and that CT thorax report done in 
September 1997 did not show interstitial changes.  In summary 
the veteran's respiratory disease was due to chronic 
obstructive pulmonary disease and not due to asbestosis.  The 
VA examiners stated that asbestos exposure did not cause 
chronic obstructive lung disease.

There is no medical evidence suggesting the presence of 
chronic obstructive pulmonary disease in service or until 
many years thereafter.  With respect to the veteran's 
contention that he has chronic obstructive pulmonary disease 
as a result of service in general, and as secondary to his 
service-connected asbestosis in particular, the Board notes 
that as a layperson the veteran is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

The record does contain statements of Dr. Milliken in support 
of the veteran's claim.  In the April 1995 statement, Dr. 
Milliken stated that he felt that the veteran's pulmonary 
disease was most likely secondary to his previous asbestos 
exposure.  The record reflects that the veteran has already 
been granted service connection for asbestosis.  Dr. Milliken 
did not specifically link the veteran's chronic obstructive 
pulmonary disease to asbestos exposure.  Moreover, Dr. 
Milliken did not explain the reasons for his April 1995 
conclusion that the veteran's pulmonary disease was probably 
related to asbestos exposure.  In his June 1996 statement 
noting the presence of severe obstructive lung disease, Dr. 
Milliken did not express an opinion that the obstructive 
disease was related to asbestos exposure.  Rather, he noted 
that the veteran's history was positive for asbestos exposure 
and smoking and stated that it was possible that some of the 
radiographic findings with the clinical findings of dyspnea 
on exertion were related to asbestos exposure.  Therefore, 
the Board has found the statements of Dr. Milliken to be only 
weakly supportive of the veteran's claim.  Accordingly, the 
statements of Dr. Milliken are not sufficient to establish 
that it is at least as likely as not that the veteran's 
chronic obstructive pulmonary disease is etiologically 
related to asbestos exposure in service.

The VA medical opinions addressing the etiology of the 
veteran's chronic obstructive pulmonary disease are clearly 
against the claim.  The VA physicians based their opinions on 
examination of both the veteran and the veteran's medical 
history, and appropriately supported their conclusions.  The 
January 1994 VA examiner stated that the veteran's pulmonary 
symptoms were more likely related to smoking and not too 
asbestos exposure.  The two VA examiners in September 1997 
noted that the veteran's PFT's were not indicative of 
symptoms normally due to asbestosis.  The two VA examiners 
further unequivocally stated that asbestos exposure does not 
cause chronic obstructive lung disease.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


